Exhibit 10.5
STOCKHOLDERS AGREEMENT
          THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is made as of [ • ],
2009, by and among Cambium Holdings, Inc., a Delaware corporation (the
“Company”), VSS-Cambium Holdings III, LLC, a Delaware limited liability company,
(the “Stockholder”) and Vowel Representative, LLC, a Delaware limited liability
company (the “Stockholders’ Representative”), solely in its capacity as the
Stockholders’ Representative pursuant to ARTICLE VIII of the Merger Agreement
(as defined below).
RECITALS
          WHEREAS, the Company, Voyager Learning Company, VSS-Cambium Holdings
II Corp., a Delaware corporation (“Consonant”), Vowel Acquisition Corp., a
Delaware corporation and a wholly-owned subsidiary of the Company (“Vowel Merger
Sub”), Consonant Acquisition Corp., a Delaware corporation and a wholly-owned
subsidiary of the Company (“Consonant Merger Sub”) and the Stockholders’
Representative, have entered into an Agreement and Plan of Mergers, dated as of
June 20, 2009 (as the same may be amended, supplemented or otherwise modified
from time to time, the “Merger Agreement”), pursuant to which, among other
things, immediately prior to the execution of this Agreement, Vowel Merger Sub
merged with and into Vowel (the “Vowel Merger”), with Vowel surviving the Vowel
Merger as a wholly-owned subsidiary of the Company, and Consonant Merger Sub
merged with and into Consonant (the “Consonant Merger”), with Consonant
surviving the Consonant Merger as a wholly-owned subsidiary of the Company;
          WHEREAS, pursuant to the terms of the Merger Agreement, the
Stockholder, being the former sole stockholder of Consonant, has received shares
of common stock of the Company, $0.001 par value per share (the “Common Stock”),
as well as certain other consideration described in the Merger Agreement, in
consideration of its common stock of Consonant;
          WHEREAS, the Stockholder is currently the beneficial owner of [ • ] of
shares of Common Stock;
          WHEREAS, the Stockholder and the Company believe it to be in the best
interests of the Stockholder and of the Company to insure continuity of
harmonious management of the Company and its subsidiaries, and the good
performance thereof, by providing for certain preemptive rights and subscription
rights and by addressing certain matters relating to the governance of the
Company; and
          WHEREAS, the Stockholder and the Company hereby agree that this
Agreement shall govern certain matters as set forth in this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Stockholder do
hereby agree as follows:





--------------------------------------------------------------------------------



 



     1. Definitions. For purposes of this Agreement:
          1.1. “Affiliate” has the meaning given to it in Rule 144(a)(1) of the
Securities Act of 1933, as amended.
          1.2. “Audit Committee” means the Audit Committee of the Company’s
Board of Directors.
          1.3. “Audit Committee Independent Director” means a director who is
(i) independent as defined under Rule 5605(a)(2) of the Nasdaq Marketplace
Rules; (ii) meets the criteria for independence set forth under Rule 10A-3(b) of
the Exchange Act; (iii) has not participated in the preparation of the financial
statements of the Company or any of its subsidiaries during the past three
years; and (iv) is able to read and understand fundamental financial statements,
including a balance sheet, income statement and cash flow statement.
          1.4. “Board” has the meaning assigned thereto in Section 2.1(a).
          1.5. “Business Day” means a day, other than a Saturday or Sunday, or
other day on which banks in the State of New York are closed or authorized by
law to close.
          1.6. “By-laws” means the by-laws of the Company.
          1.7. “Capital Stock” means (a) shares of Common Stock and Preferred
Stock (whether now outstanding or hereafter issued in any context), (b) shares
of Common Stock issued or issuable upon conversion of Preferred Stock and
(c) shares of Common Stock issued or issuable upon exercise or conversion, as
applicable, of stock options, warrants or other convertible securities of the
Company, in each case now owned or subsequently acquired by any Stockholder, or
their respective successors or permitted transferees or assigns. For purposes of
the number of shares of Capital Stock held by a Stockholder (or any other
calculation based thereon), all shares of Preferred Stock shall be deemed to
have been converted into Common Stock at the then-applicable conversion ratio.
          1.8. “Common Stock” has the meaning assigned thereto in the recitals
to this Agreement.
          1.9. “Company Securities” has the meaning assigned thereto in
Section 3.1.
          1.10. “Contingent Value Right Agreement” means that certain Contingent
Value Right Agreement, dated as of [ • ], 2009, by and among the Stockholders’
Representative, the Company and Wells Fargo, N.A., as Rights Agent.
          1.11. “DGCL” means the General Corporation Law of the State of
Delaware.
          1.12. “Effective Time” has the meaning assigned thereto in the Merger
Agreement.

-2-



--------------------------------------------------------------------------------



 



          1.13. “Escrow Agreement” means that certain Escrow Agreement, dated as
of [ • ], 2009, by and among Voyager Learning Company, the Stockholders’
Representative, the Company and Wells Fargo, N.A., as Escrow Agent.
          1.14. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          1.15. “Exempt Issuances” has the meaning assigned thereto in
Section 3.2(a).
          1.16. “Independent Director” means a director who is independent as
defined under Rule 5605(a)(2) of the Nasdaq Marketplace Rules.
          1.17. “Merger Agreement” has the meaning assigned thereto in the
recitals to this Agreement.
          1.18. “New Issuance” has the meaning assigned thereto in Section 3.1.
          1.19. “Offer Notice” has the meaning assigned thereto in Section 3.1.
          1.20. “Ownership Percentage” means the quotient of (1) the number of
votes which may be cast by a VSS Stockholder as of the date of the Offer Notice
based upon the number of shares of Voting Stock owned by such VSS Stockholder on
the date of the Offer Notice divided by (2) the total number of votes which may
be cast by the holders of all outstanding shares of Voting Stock as of the date
of the Offer Notice.
          1.21. “Permitted Assignee” has the meaning assigned thereto in
Section 3.1.
          1.22. “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.
          1.23. “Preferred Stock” means shares of the Company’s preferred stock,
par value $0.001 per share, as may be issued from time to time.
          1.24. “Purchasing Stockholder” has the meaning assigned thereto in
Section 3.2(a).
          1.25. “Restated Certificate” means the Amended and Restated
Certificate of Incorporation of the Company.
          1.26. “Shares” means and includes any securities of the Company the
holders of which are entitled to vote for members of the Board, including
without limitation, all shares of Common Stock or Preferred Stock, by whatever
name called, now owned or subsequently acquired by a Stockholder, however
acquired, whether through stock splits, stock dividends, reclassifications,
recapitalizations, similar events or otherwise.
          1.27. “Subscription Notice” has the meaning assigned thereto in
Section 4.2.
          1.28. “Subscription Period” has the meaning assigned thereto in
Section 4.1.

-3-



--------------------------------------------------------------------------------



 



          1.29. “Subscription Price Per Share” has the meaning assigned thereto
in Section 4.1.
          1.30. “Subscription Shares” has the meaning assigned thereto in
Section 4.2.
          1.31. Voting Stock” means shares of Common Stock and any Company
Securities which vote on an as-converted basis with the Common Stock.
          1.32. “Vowel Class II Designees” has the meaning assigned thereto in
Section 2.1(d).
          1.33. “Vowel Class III Designees” has the meaning assigned thereto in
Section 2.1(d).
          1.34. “VSS” means Veronis Suhler Stevenson LLC.
          1.35. “VSS Fund(s)” means the Stockholder and/or one or more other
funds or entities owned, controlled or managed by VSS.
          1.32. “VSS Stockholder” has the meaning assigned thereto in Section
3.1.
     2. Voting Provisions Regarding Board of Directors and Organizational
Documents.
          2.1. Size and Composition of Board.
               (a) The Stockholder agrees to vote, or cause to be voted, all
Shares owned by such Stockholder, or over which such Stockholder has voting
control, from time to time and at all times, in whatever manner as shall be
necessary to ensure that the size of the Board of Directors of the Company (the
“Board”) shall, until the third anniversary of the Effective Time (as that term
is defined in the Merger Agreement), be set and remain at nine (9) directors.
               (b) Pursuant to the terms of the Restated Certificate, the
Company maintains a staggered board with the classes and other terms set forth
in the Restated Certificate and By-laws. Specifically, among other things, the
Restated Certificate provides that the Board shall be divided into three
classes, as nearly equal in number as possible, designated as Class I, Class II
and Class III. The Stockholder hereby acknowledges that the duly elected
directors of the Company as of the date hereof are the persons set forth on
Exhibit A attached hereto and that each such person serves in the class
described on Exhibit A.
          2.2. Removal and Replacement of Board Members.
               (a) The Stockholder agrees that except as required by Law or rule
of any national securities exchange or self regulatory organization (based on
advice of legal counsel), and until the earlier to occur of (the “Expiration
Date”): (i) the written consent of the Stockholders’ Representative (which
consent may be granted or withheld in its sole and absolute discretion), (ii)
the full distribution by the Escrow Agent (as defined in the Escrow Agreement)

-4-



--------------------------------------------------------------------------------



 



of all of the CVR Escrow Funds (as defined in the Escrow Agreement) in
accordance with the terms of the Escrow Agreement, (iii) the second anniversary
of the Effective Time with respect to the Vowel Class II Designees listed below
or the third anniversary of the Effective Time with respect to the Vowel
Class III Designees listed below or (iv) the VSS Funds collectively ceasing to
beneficially own (as determined in accordance with Rule 13d-3 of the Exchange
Act) at least ten percent (10%) of the issued and outstanding shares of Common
Stock, the Stockholder shall not vote, act by written consent or take any other
action to remove or disqualify any of (i) the Vowel Class II Designees, or
(ii) the Vowel Class III Designees, in each case other than for cause as
determined in accordance with Section 141 of the DGCL. The Stockholder agrees to
execute any written consents and take any other actions reasonably required to
perform the obligations of this Agreement. The Expiration Date, as applicable to
the Vowel Class II Designees is referred to herein as the “Class II Expiration
Date”; and the Expiration Date, as applicable to the Vowel Class III Designees
is referred to herein as the “Class III Expiration Date”.
               (b) “Vowel Class II Designees” shall initially mean the following
two (2) individuals: [ • ] and [ • ]. “Vowel Class III Designees” shall
initially mean the following two (2) individuals: [ • ] and [ • ]. The Vowel
Class II Designees and the Vowel Class III Designees are referred to
collectively herein as the “Vowel Designees”. If, at any time prior to the
applicable Expiration Date, any Vowel Designee resigns, is removed for cause as
contemplated in Section 2.2(a), or a vacancy otherwise occurs with respect to
the board seat occupied by such Vowel Designee, then the Stockholder or the
Company shall provide prompt written notice to the Stockholders’ Representative
of such vacancy and the Stockholders’ Representative may nominate a replacement
director to serve in the same Class as the departing director, subject to the
approval of the Stockholder (which approval shall not be unreasonably withheld,
conditioned or delayed) (each, a “Vowel Replacement Designee”). The Stockholder
shall vote, act by written consent and take any other action that is necessary
or appropriate to cause the election of the Vowel Replacement Designee to the
Board whereupon the Vowel Replacement Designee shall become a Vowel Class II
Designee or a Vowel Class III Designee, as applicable, in accordance with this
Agreement.
               (c) Notwithstanding the foregoing, at least two (2) of the Vowel
Designees (including any Vowel Replacement Designee) and at least one (1) of the
directors nominated by the Stockholder shall be an Audit Committee Independent
Director.
          2.3. Amendment of Restated Certificate and Bylaws. The Stockholder
agrees that, until the third anniversary of the Effective Time, except as
required by Law or any rule of any national securities exchange or self
regulatory organization (based on advice of legal counsel), for so long as the
VSS Funds collectively beneficially own (as determined in accordance with Rule
13d-3 of the Exchange Act) at least ten percent (10%) of the issued and
outstanding shares of Common Stock, (i) none of the VSS Funds nor the
Stockholder shall vote, act by written consent or take any other action to
amend, modify or repeal the Restated Certificate or Bylaws to eliminate the
Class II or the Class III classes, to increase or decrease the size of the Board
or in any other manner that would constitute a breach of this Section 2 and
(ii) the VSS Funds and the Stockholder shall vote or act by written consent to
maintain a staggered board with the classes and other terms set forth in the
Restated Certificate and the By-Laws as adopted on the Closing Date

-5-



--------------------------------------------------------------------------------



 



          2.4. Other Agreements Relating to Board Members.
               (a) From time to time the Board may establish one or more
committees of the Board consisting of more than one director. From the date of
this Agreement until the Class III Expiration Date, at least one (1) Vowel
Designee that is not an Independent Director shall be appointed by the Board to
any such committee other than the Audit Committee; provided, however, to the
extent such committee is required by applicable Law or any rule of any national
securities exchange or self regulatory organization to be comprised of at least
a majority of Independent Directors, then the Vowel Designee appointed to such
committee shall be an Independent Director. From the date of this Agreement
until the Class III Expiration Date, at least (1) Vowel Designee who shall be an
Audit Committee Independent Director shall be appointed by the Board to the
Audit Committee.
               (b) From the date of this Agreement until the Class III
Expiration Date, the Stockholder and the Company hereby agree that, if and to
the extent the Company or any subsidiary enters into an indemnification or
similar agreement with, or purchases insurance for the benefit of, any director
nominated by the Stockholder, then such agreement or insurance shall also be
provided to the Vowel Designees on the same terms and conditions.
     3. Preemptive Rights.
          3.1. Notice of Proposed Issuance. Except with respect to Exempt
Issuances (as defined in Section 3.3), for so long as the VSS Funds beneficially
own (as determined in accordance with Rule 13d-3 of the Exchange Act) at least
twenty-five percent (25%) of the issued and outstanding shares of Common Stock,
in the event that the Company proposes to issue any (i) shares of Common Stock,
(ii) warrants, options or other rights to purchase shares of Common Stock or
(iii) notes, debentures or other securities convertible into or exercisable or
exchangeable for shares of Common Stock (collectively, the “Company
Securities”), the Company will deliver to each of the VSS Funds then owning
Common Stock or, if applicable, other Company Securities (a “VSS Stockholder”) a
written notice (the “Offer Notice”) prior to effecting any such issuance (the
“New Issuance”), offering to such VSS Stockholder the right, for a period of
thirty (30) days after receipt of the Offer Notice (the “Election Period”), to
purchase such number of shares of Common Stock so that its Ownership Percentage
following such New Issuance shall be equal to its Ownership Percentage prior to
such New Issuance; provided, however, to the extent the New Issuance consists of
Company Securities other than Common Stock, subject to the approval of the Audit
Committee (which notice of approval shall be set forth in the Offer Notice), any
VSS Stockholder shall have the right to purchase such number of Company
Securities so that it shall maintain its same Ownership Percentage following
such New Issuance. The Offer Notice shall describe the Company Securities
proposed to be issued by the Company and specify the number, price and payment
terms. Each VSS Stockholder who exercises its rights under this Section 3.1
shall pay an amount equal to the cash and other consideration with respect to
such Company Securities being issued to it as set forth in the Offer Notice.
Each of the VSS Stockholders shall be entitled to apportion its rights to
purchase the Company Securities under this Section 3 among itself and its
Affiliates in such proportions as it deems appropriate and may assign the rights
granted to it under this Section 3 to any of its Affiliates, in each case prior
to the expiration of the Election Period (a “Permitted Assignee”).

-6-



--------------------------------------------------------------------------------



 



          3.2. Right to Purchase Company Securities.
               (a) Any of the VSS Stockholders or Permitted Assignees, as the
case may be, which desires to exercise rights under this Section 3 shall accept
the Company’s offer as to the full number of Common Stock or other Company
Securities, as the case may be, offered to the applicable VSS Stockholder in the
Offer Notice or any lesser number by written notice thereof (an “Exercise
Notice”) given by the VSS Stockholder or Permitted Assignee, as the case may be,
to the Company prior to the expiration of the Election Period. A delivery of an
Exercise Notice (which notice shall specify the number (or amount) of Common
Stock or other Company Securities, as the case may be, to be purchased by such
VSS Stockholder or Permitted Assignee, as the case may be, as permitted under
this Section 3) shall constitute a binding agreement of such VSS Stockholder or
Permitted Assignee, as the case may be, (a “Purchasing Stockholder”), to
purchase, at the price and on the terms specified in the Offer Notice, the
number (or amount) of Common Stock or other Company Securities specified in such
Purchasing Stockholder’s Exercise Notice. If at the termination of the Election
Period a VSS Stockholder or Permitted Assignee, as the case may be, shall not
have exercised its rights to purchase Common Stock or other Company Securities,
as applicable, pursuant to this Section 3, such VSS Stockholder or Permitted
Assignee, as the case may be, shall be deemed to have waived any and all of its
rights under this Section 3 with respect to that purchase of such Common Stock
or other Company Securities, as applicable (such waiver shall not apply to any
subsequently offered Company Securities).
               (b) The Company shall have ninety (90) days from the date of the
Offer Notice to consummate the proposed New Issuance at the price and upon
substantially the same terms specified in the Offer Notice. At the consummation
of such New Issuance, the Company shall issue in an uncertificated book-entry
form (unless a physical certificate is requested by such Purchasing Stockholder)
the Common Stock or other Company Securities to each Purchasing Stockholder,
against payment by such Purchasing Stockholder of the purchase price for such
Common Stock or other Company Securities, as the case may be, specified in such
Purchasing Stockholder’s Exercise Notice. If the Company proposes another New
Issuance after such time period above, it shall again comply with the procedures
set forth in this Section 3.
               (c) The value of any non-cash consideration to be received by the
Company in any New Issuance shall be determined by the Board in good faith, and
shall be specified in the Offer Notice delivered in connection with any such New
Issuance. If a Purchasing Stockholder elects to exercise its rights under this
Section 3 in connection with any New Issuance in which there is any such
non-cash consideration, then, such Purchasing Stockholder may elect in its
Exercise Notice to tender, in lieu of tendering any such non-cash consideration,
an amount in cash equal to the reasonably determined good faith value of such
non-cash consideration.
               (d) The Common Stock or other Company Securities, as the case may
be, when issued, sold and delivered to the applicable Purchasing Stockholders in
accordance with the terms and for the consideration set forth in this Section 3,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than applicable state and federal

-7-



--------------------------------------------------------------------------------



 



securities laws and liens and encumbrances created by any Purchasing Stockholder
owning such Common Stock or other Company Securities, as the case may be. The
Company shall use its reasonable best efforts to cause the Common Stock or other
Company Securities, as the case may be, to be listed on the national securities
exchange where the Company’s capital stock is then listed.
          3.3. Exempt Issuances. The following shall constitute “Exempt
Issuances” under this Section 3: any issuance in which Company Securities are
issued (i) pursuant to a stock split, stock dividend, capital reorganization,
recapitalization, or reclassification of the Company’s Common Stock or other
capital stock, distributable on a pro rata basis to all holders of the same
class of such Common Stock or other capital stock, (ii) to employees, officers,
directors or consultants of the Company pursuant to an equity incentive plan,
stock option plan, employee stock purchase plan, restricted stock plan or other
employee benefit plans or programs in effect from time to time, (iii) in
connection with the conversion of any preferred stock or the conversion or
exercise of any options, warrants or other rights to purchase any Company
Securities, (iv) in consideration for the acquisition (by merger, consolidation,
reorganization or otherwise) by the Company or any subsidiary of the Company of
the assets, business or equity interests of another Person approved by a
majority of the Board, or (v) to any of the Company’s or its subsidiaries’
lenders or other financing sources in connection with the incurrence, renewal or
maintenance of any indebtedness.
     4. Subscription Rights.
          4.1. Grant of Subscription Right. Notwithstanding the rights afforded
by Section 3 hereof and subject to the terms and conditions specified in this
Section 4, at any time and from time to time, until the twenty-four month
anniversary of Effective Time (as defined in the Merger Agreement) (the
“Subscription Period”), the Company hereby grants to the VSS Funds
(collectively) an option to purchase, in the aggregate and at a purchase price
per share of Common Stock equal to ninety percent (90%) of the volume weighted
average price measured over the 10-trading day period immediately preceding the
issuance (the “Subscription Price Per Share”), a number of shares of Common
Stock up to the lesser of (i) 7,500,000 shares of Common Stock (subject to
appropriate adjustment in the event of any dividend, stock split, combination or
similar recapitalization event) or (ii) such number of shares of Common Stock as
the VSS Funds may purchase from time to time during the Subscription Period for
an aggregate purchase price of up to $20,000,000. Each of the VSS Funds shall be
entitled to apportion its subscription rights under this Section 4.1 among
itself and its Permitted Assignees in such proportions as it deems appropriate
and may assign any such rights granted to it to any of its Permitted Assignees.
          4.2. Subscription Rights Process. Any of the VSS Funds or Permitted
Assignees, as the case may be, which desires to exercise its rights under this
Section 4 shall, from time to time during the Subscription Period, deliver a
written notice to the Company (the “Subscription Notice”) stating (i) its bona
fide intention to purchase shares of Common Stock (the “Subscription Shares”),
and (ii) either the number of Subscription Shares to be purchased by such VSS
Fund or the proposed aggregate purchase price to be paid by such VSS Fund for
such Subscription Shares. The Company shall have sixty (60) days following the
receipt of the Subscription Notice to consummate the issuance of such number of
Subscription Shares to the

-8-



--------------------------------------------------------------------------------



 



applicable VSS Funds or Permitted Assignees, as the case may be, on the terms
set forth in the Subscription Notice. At the consummation the issuance of such
Subscription Shares, the Company shall issue in an uncertificated book-entry
form (unless a physical certificate is requested by such VSS Fund) such
Subscription Shares to be purchased by the applicable VSS Fund, against payment
by such VSS Fund of the Subscription Price Per Share for such Subscription
Shares. The Subscription Shares when issued, sold and delivered in accordance
with the terms and for the consideration set forth in this Section 4, will be
validly issued, fully paid and nonassessable and free of restrictions on
transfer other than applicable state and federal securities laws and liens and
encumbrances created by the VSS Fund or Permitted Assignee, as the case may be,
owning such Subscription Shares. The Company shall use its reasonable best
efforts to cause the Subscription Shares to be listed on the national securities
exchange where the Company’s capital stock is then listed.
     5. Miscellaneous.
          5.1. Covenants of the Company. The Company agrees to use commercially
reasonable efforts, within the requirements of applicable law, to ensure that
the rights granted under this Agreement are effective and that the parties enjoy
the benefits of this Agreement.
          5.2. Stock Split. All references to numbers of shares of Capital Stock
in this Agreement shall be appropriately adjusted to reflect any stock dividend,
split, combination or other recapitalization affecting the shares of Capital
Stock occurring after the date of this Agreement.
          5.3. Binding Effect; Assignability.
               (a) The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties, including without limitation Permitted Assignees. Nothing in
this Agreement, express or implied, is intended to confer upon any party, other
than VSS, the VSS Funds and the parties hereto or their respective successors
and permitted assigns any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement. VSS
shall be an express intended third party beneficiary of this Agreement.
               (b) Any successor, permitted assignee or permitted transferee of
any Stockholder, including any Permitted Assignee who purchases securities in
accordance with the terms hereof, shall deliver to the Company, as a condition
to any transfer or assignment, a counterpart signature page hereto pursuant to
which such successor, permitted assignee or permitted transferee shall confirm
their agreement to be subject to and bound by all of the provisions set forth in
this Agreement that were applicable to the predecessor or assignor of such
successor or permitted assignee.
          5.4. Severability. In the event that any provision of this Agreement
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or entity or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties hereto
further agree to replace

-9-



--------------------------------------------------------------------------------



 



such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
          5.5. Governing Law. This Agreement and any controversy arising out of
or relating to this Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of Delaware.
          5.6. Counterparts. This Agreement may be executed in separate
counterparts, but taken together shall constitute one and the same instrument.
Delivery of an executed counterpart by facsimile or e-mail of a PDF file shall
be effective as delivery of an original manually executed counterpart.
          5.7. Descriptive Headings. The descriptive headings used herein are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.
          5.8. Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
two (2) business days after being deposited in the regular mail as certified or
registered mail (airmail if sent internationally) with postage prepaid, if such
notice is addressed to the party to be notified at such party’s address or
facsimile number as set forth beneath such party’s signature hereto, or as
subsequently modified by written notice. If notice is given to the Company, a
copy shall also be sent to Lowenstein Sandler PC, 1251 Avenue of the Americas,
New York, NY 10020, Attention: Steven E. Siesser, Esq.; facsimile:
(973) 597-2507. If notice is given to the Stockholders’ Representative, a copy
shall also be sent to Perkins Coie LLP, 131 South Dearborn Street, Suite 1700,
Chicago, Illinois 60603, Attention: Phil Gordon, Esq.: telephone:
(312) 324-8600; facsimile: (312) 324-9400; E-mail: pgordon@perkinscoie.com.
          5.9. Amendment, Termination or Waiver. Any provision of this Agreement
may be amended, modified or terminated and the observance of any term hereof may
be waived (either generally or in a particular instance and either retroactively
or prospectively) only by a written instrument executed by (a) the Company;
(b) the Stockholder; and either (c) (i) the Stockholders’ Representative or
(ii) a majority of the Vowel Designees who are serving on Board at such time.
          5.10. Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, representations and understandings (both written
and oral) between the parties with respect thereto. No addition to or
modification of any provision of this Agreement shall be binding upon any party
unless made in writing and signed by the party against whom enforcement is
sought.
          5.11. Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such

-10-



--------------------------------------------------------------------------------



 



nonbreaching or nondefaulting party, nor shall it be construed to be a waiver of
or acquiescence to any such breach or default, or to any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.
          5.12. Further Assurances. Each of party shall do and perform or cause
to be done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, assignments, instruments, and
documents as the other reasonably may request from time to time for the purposes
of carrying out the intent of this Agreement.
          5.13. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE AND COVENANT THAT THEY WILL NOT ASSERT THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENT OR ACTION RELATED HERETO OR
THERETO.
          5.14. Specific Performance. In addition to all other remedies
available at law and in equity, the Stockholder or the Stockholders
Representative, as the case may be, shall be entitled to specifically enforce
any provision of this Agreement, and to seek and obtain injunctive and other
equitable relief with respect to the enforcement of its rights under this
Agreement, in each case, without the need to post bond or security therefore.
[Remainder of Page Intentionally Left Blank.]

-11-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Stockholders
Agreement as of the date first written above.

            COMPANY:

CAMBIUM HOLDINGS, INC.
      By:           Name:           Title:           Address:         
STOCKHOLDER:

VSS-CAMBIUM HOLDINGS III, LLC
      By:           Name:         Title:           Address:        
STOCKHOLDERS’ REPRESENTATIVE:

VOWEL REPRESENTATIVE, LLC
      By:           Name:           Title:           Address:       

[Signature Page Stockholders Agreement]





--------------------------------------------------------------------------------



 



EXHIBIT A
BOARD OF DIRECTORS
CLASS I DIRECTORS
CLASS II DIRECTORS
CLASS III DIRECTORS

